The defendant was appointed and qualified as administratrix of the estate of Otto F. Schmidt, deceased, on the 22d day of February, 1921, and on that date gave notice of her appointment, according to law, in the newspapers of Seneca county. Thereafter, on the 17th day of September, 1921, she filed her final account in the probate court, notice of which was duly advertised, and the same was settled, allowed, and approved by the court on the 15th day of October, 1921; and on said date she was ordered by that court to make distribution of the balance of the assets due the estate, according to law. After making distribution of this balance of the assets, pursuant to this order, she filed her distributive account on the 19th day of November, 1921, notice of which was duly given according to law, and the same, upon hearing, was allowed, and she was discharged of her trust.
In April, 1922, the plaintiff filed her written statement of her claim against this estate with said administratrix, which was rejected and disallowed, and this suit against the administratrix was filed on April 22, 1922.
The petition sets forth the nature of plaintiff's claim; the death of Otto F. Schmidt; the appointment and qualification of defendant as administratrix; the date of presentation and rejection of her *Page 484 
claim; and the prayer for allowance and payment of her claim.
In the second defense found in the second amended answer and cross-petition of the defendant, the other facts above set forth are set out.
The judgment of the court below was in favor of the defendant on a demurrer to this second defense, dismissing plaintiff's petition.
It will be observed that the claim of plaintiff was filed, and suit started thereon, within eighteen months of, but fourteen months after, the appointment of the defendant as administratrix and after a final distribution of the assets of the estate by the administratrix, which distribution, however, was made about eight months after her appointment.
The sole question for determination is whether or not an administratrix, after the expiration of more than six months from her appointment, may safely distribute to the heirs the balance of the estate after paying all presented claims for allowance, having first procured an order of the court for distribution, but within the eighteen-month period allowed under Section 10746 of the General Code, within which period a creditor may sue the administrator of an estate on his claim.
It is conceded by the plaintiff that, if the distribution of the assets of the estate had been solely in the payment of creditors of the estate, she would have no remedy against the administratrix, because of the language found in Section 10741, General Code; but, since the distribution was made to the heirs before the expiration of this eighteen-month period, her position is that she still may sue on her claim and hold the administratrix. *Page 485 
It will be observed, however, that Section 10820 of the General Code requires an administrator to render account of his administration within twelve months after his appointment. Section 10836 provides that, if upon hearing and settlement of such account a balance due the estate remains in the hands of the administrator, the court in its discretion may order distribution to be made by him according to law.
Under subdivision 3 of Section 10492, General Code, the probate court shall have exclusive jurisdiction to direct and control the conduct and settle the accounts of executors and administrators, and order the distribution of estates.
It was said by Judge Donahue in rendering the decision of the court in the case of Crawford, Admr., v. Zeigler, 84 Ohio St. 224,  95 N.E. 743, that the judgment of the probate court is just as conclusive and binding upon the parties as would be the judgment of any other court, and that, before the judgment of any court can be opened up and set aside, it must appear, first, that the court had no jurisdiction of the parties to the action or of the subject-matter of the suit, or, second, that the judgment was procured by fraud of the prevailing party.
It would seem from these and related statutes, as well as from the decisions thereunder, that the policy of our law is that, when it is made to appear that there are no further known claims against the estate, and the administration thereof has been completed, a distribution of the balance of the assets shall be made to the heirs as soon as possible.
While a creditor may at his pleasure defer the presentation of his claim for the full eighteen *Page 486 
months, by virtue of Section 10746 above referred to, yet such delay beyond the sixth-month period apparently is at his own risk of finding no estate left for him. This position is strengthened by the language of Section 10842, General Code, which says:
Distribution; Discharge. — "When an executor or administrator has paid over or delivered the money or other property in his hands to the persons entitled thereto as required by the order of distribution, or otherwise, he shall perpetuate the evidence thereof by presenting to the court, within six months after such order was made, an account of such payments or the delivery over of such property; which, being proved to the satisfaction of the court, and verified by the oath of the party, shall be allowed as his final discharge, and ordered to be recorded. Such discharge shall forever exonerate the party and his sureties from liability under such order, unless his account be impeached for fraud or manifest error."
It may be urged that such a claimant as plaintiff here would still be entitled to the allowance of her claim that she might pursue the distributees who have received the balance of the estate before a just claim has been paid, or that her claim should be allowed so that she might require the administratrix to recover from such distributees a sufficient amount to pay her claim.
The answer to this seems to be found in this Section 10842, above quoted, because by virtue of its terms the administrator is discharged of his trust, and he and his sureties are no longer liable.
What remedy equity provides for plaintiff to pursue the funds distributed to the heirs is not before us for determination. *Page 487 
The demurrer to the second defense, admitting the truth of this situation, that is that the administratrix after a lapse of more than six months made her accounting to the probate court, showing all known debts of the estate paid, and a balance due in her hands for distribution, and there being no proof of the plaintiff's claim having been brought to her attention until after this distribution made by her of all the balance of the estate, and until after the expiration of fourteen months from the time of her appointment, the judgment of the court was, in my opinion, correctly pronounced in favor of the defendant. For these reasons, I cannot agree with the majority opinion.